Citation Nr: 9933038	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-19 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral eardrum perforation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  By Board of Veterans' Appeals (Board) decision in 
September 1991, entitlement to service connection for 
bilateral eardrum perforation was denied.  In a June 1995 
decision, the Board determined that the September 1991 Board 
decision was final and that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for bilateral eardrum perforations.

In December 1996, the veteran requested that the claim for 
entitlement to service connection for bilateral eardrum 
perforation be reopened, and he submitted additional evidence 
in support thereof.  This appeal arises from a May 1997 
rating decision of the Reno, Nevada Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for entitlement to 
service connection for bilateral eardrum perforation.  In May 
1998, the veteran relocated, and the Pittsburgh, Pennsylvania 
RO is now handling his appeal.  In January 1999, the Board 
remanded the case to the Pittsburgh RO for additional 
development.  

The Board notes that the veteran testified in October 1997 
that his hearing loss arose from eardrum trauma at the time 
of the head injury in service.  The RO denied his claim in a 
January 1998 rating decision, and the veteran was notified of 
the denial by letter in February 1998.  As the veteran has 
not perfected an appeal with regard to the hearing loss 
claim, that issue is not presently before the Board for 
consideration.  Also, it appears that in an April 1999 
statement the veteran has raised the issue of an increased 
rating for residuals of an intercranial injury.  However, as 
this issue has not been developed or certified on appeal, and 
as it is not inextricably intertwined with the issue 
currently on appeal, it is referred to the RO for further 
appropriate consideration.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  



FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral eardrum perforation was denied by the Board in 
June 1995.

2.  Additional evidence submitted since the June 1995 Board 
decision includes evidence which is more than merely 
cumulative and is probative of the issue of service 
connection.

3.  The veteran's claim that he currently has bilateral 
eardrum perforations which were incurred in service is 
accompanied by medical evidence to support that allegation.

4.  The claim for service connection for bilateral eardrum 
perforation is plausible.  


CONCLUSIONS OF LAW

1.  The June 1995 Board decision which denied service 
connection for bilateral eardrum perforation is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).  

2.  New and material evidence has been submitted since the 
June 1995 Board decision to reopen a claim for entitlement to 
service connection for bilateral eardrum perforation.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for entitlement to service connection 
for bilateral eardrum perforation is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that in September 1991 the Board 
denied on the merits the veteran's claim for entitlement to 
service connection for bilateral eardrum perforation.  In 
June 1995, the Board determined that the September 1991 Board 
decision was final and that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for bilateral eardrum perforations.  The 
applicable criteria for the grant of service connection for 
bilateral eardrum perforation when the Board considered that 
claim in June 1995 turned on whether the evidence 
demonstrated that the disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  The evidence 
which was of record when the Board considered the claim in 
1995 included service personnel and medical records, VA and 
private medical records, Social Security Administration 
records, a letter from the veteran's spouse, and hearing 
testimony of the veteran.  

Service medical records show that on an enlistment 
examination in June 1943 the left ear was normal and the 
right ear had an old, healed perforation, that the veteran 
was hospitalized in July 1943 for a head injury sustained in 
a swimming accident and an examination at that time revealed 
dull and slightly distended eardrums and old blood in the 
left ear canal, and that on a separation examination in 
February 1946 there was no reference to an otological 
disability.  A November 1948 VA examination revealed slightly 
dull and retracted tympanic membranes.  Outpatient records 
dated in May 1975 from Allegheny General Hospital showed 
intact tympanic membranes.  A May 1975 VA examination 
revealed clear canals and intact drums with the veteran 
wearing a hearing aid.  Medical records dated in November and 
December 1975 from D. R. Boni, M.D., did not reveal any 
otological treatment.  A February 1976 VA examination did not 
identify any otological disability.  An October 1976 letter 
from the veteran's spouse indicated that a doctor had told 
the veteran that he had hearing loss due to a ruptured 
eardrum in service.  A February 1976 Social Security 
Administration decision did not refer to any otological 
disability.  The following submitted records also did not 
refer to any otological disability:  VA outpatient treatment 
records dated from October to November 1976, outpatient 
records dated from July to November 1982 from Mercy Hospital, 
an October 1982 examination by Shyh-Min Su, M.D., and a 
December 1981 psychological evaluation report from Charles 
Gallo, M.A.  A January 1983 VA examination indicated that the 
ears were within normal limits, except for hearing loss.  
Records dated from May to June 1982 from Strong County 
Memorial Hospital did not refer to any otological disability.  
A September 1983 VA examination did not identify any 
otological disability.  A January 1985 record from Ronald 
Greene, M.D., did not refer to any otological treatment.  
Outpatient records dated from August 1982 to May 1984 from 
Mercy Hospital, and VA outpatient records dated from December 
1986 to October 1987, did not refer to any otological 
treatment.  At a September 1990 hearing at the RO, the 
veteran testified that he sustained bilateral eardrum 
perforations in a swimming accident in July 1943.  A July 
1990 examination report from Mercy Hospital revealed a healed 
perforation of the right tympanic membrane with good 
pneumatization, an intact left tympanic membrane with 
decreased pneumatization, and hearing loss.  A July 1990 
statement from a fellow serviceman indicated that the veteran 
had hearing problems.  

In September 1991, the Board determined that a right 
perforated eardrum existed prior to service and was not 
aggravated by service and that a left perforated eardrum was 
not incurred in or aggravated by service.  In May 1992, the 
veteran filed an application to reopen his claim for service 
connection for bilateral eardrum perforations.  Thereafter, 
he submitted additional evidence to include hearing 
testimony, an private audiological evaluation, and 
duplicative medical and Social Security Administration 
records.  At a February 1993 hearing at the RO, the veteran 
testified that his bilateral hearing loss was due to a head 
injury in a swimming accident during service.  A July 1990 
audiological evaluation from Mercy Hospital revealed 
bilateral hearing loss.  

By decision in June 1995, the Board denied the veteran's 
application to reopen his claim for service connection for 
bilateral eardrum perforation on the basis that he had not 
submitted new and material evidence.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to reopen such a claim, the veteran must present new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) in Evans v. Brown, 9 Vet. App. 273 (1996), determined 
that in order to reopen a previously and finally disallowed 
claim, which was decided by the Board or the RO, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  The last final disallowance of the veteran's claim 
was the June 1995 Board decision.  Therefore, the Board will 
consider evidence submitted since the June 1995 determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's claim.  This evidence 
includes VA and private medical records, Social Security 
Administration records, and testimony of the veteran.  

VA outpatient records dated from July 1995 to April 1996 show 
that in April 1996 there was a complaint of an earache in the 
right ear where a hearing aid was placed.  The diagnosis was 
otitis externa/media on the right.  

In January 1997, additional VA outpatient records dated from 
July 1995 to December 1996 were received.  In July 1996, the 
veteran reported an injury in service and indicated that he 
had a head and hearing condition at discharge.  He requested 
hearing aids.  In September 1996, there was a complaint of 
blood and pus from the right ear for a month.  The assessment 
was otitis.  In October 1996, there was dry blood and pain in 
the right ear.  The diagnosis was questionable otitis 
externa.  The otitis externa had resolved later that month.  

In a letter received in February 1997, the veteran described 
a head injury and concussion during service and noted that 
his "traumatic fall cannot be ignored".  

In a May 1997 rating decision, the RO determined that new and 
material evidence to reopen a claim for service connection 
for bilateral perforated eardrum had not been submitted.  In 
his May 1997 notice of disagreement with the determination, 
the veteran stated that his claim for service connection for 
conditions of the ear and head was well grounded, that the RO 
erred by not considering his slip and fall at a swimming pool 
which resulted in a hospitalization for bilateral ear 
problems and a major concussion, and that he currently wore a 
hearing aid.  

In an August 1997 statement, Anthony Pollard, D.O., of the 
Rainbow Medical Center, indicated that the veteran had 
apparently been hospitalized for a concussion and ear 
problems following a slip around a swimming pool during 
service and was diagnosed with perforated eardrums 
bilaterally and bilateral hearing loss.  Dr. Pollard noted 
that the veteran continued to have problems.  

In a September 1997 statement, Ivan Karabachev, M.D., 
indicated that the veteran was seen in the ears, nose, and 
throat (ENT) clinic with a history of chronic, recurrent ear 
infections and hearing loss dating back to years ago during 
service when he sustained significant trauma of both ears 
during an explosion.  An examination revealed retraction 
pocket and adhesive otitis of the right ear.  The veteran was 
noted to be a candidate for appropriate hearing instruments.  

In September 1997, VA outpatient records dated from August 
1996 to August 1997 were received.  In August 1997, the 
veteran reported decreased hearing following a concussion in 
service.  He reported that his external ear canals bled 
frequently.  It was noted that the veteran was a candidate 
for a hearing aid but needed medical clearance from the ENT 
clinic in light of abnormal tympanograms and history of 
bleeding external ear canals.  

At an October 1997 hearing at the RO before a hearing 
officer, the veteran testified that prior to his head injury 
in July 1943 his eardrums were normal; that he was 
hospitalized following a slip at a swimming pool and treated 
for eardrum perforations; and that immediately following 
hospitalization he was sent to battle in the Pacific.  At the 
hearing, the veteran submitted medical records dated in 
August 1997 from Ivan Karabachev, M.D., records regarding the 
ship upon which the veteran served, a July 1997 letter from a 
VA service center manager, service medical records, and a 
February 1976 decision of the Social Security Administration 
which granted disability benefits.  In an August 1997 letter, 
Dr. Karabachev indicated that the veteran presented with a 
history of ear trauma many years ago, followed by recurrent 
ear infections and progressive hearing loss.  An examination 
revealed evidence of chronic adhesive otitis media.  The 
doctor noted that he would continue to follow the veteran for 
recurrent ear infections.  The July 1997 VA letter 
articulated a need for a medical opinion as to the 
relationship between findings of ear problems concurrent with 
a concussion in service and a current finding of bilateral 
hearing loss.  

In December 1997, additional VA outpatient records were 
received, which do not reference the veteran's eardrums.  

In a December 1997 statement, Anthony Pollard, D.O., of the 
Rainbow Medical Center, indicated that the veteran had been 
seen twice for hearing loss secondary to traumatic injury 
suffered while in the service wherein he sustained trauma to 
both ears during an explosion.  He recommended hearing aids 
for the veteran.  

In a December 1998 report of contact, it was noted that the 
veteran claimed that his appeal for hearing loss had been 
granted and that he should be paid compensation.  In a letter 
at that time, the veteran stated that he had received hearing 
aids and that the Board had overturned VA on his behalf for 
VA benefits.  

In a statement received in April 1999, the veteran indicated 
that he had been approved by a VA doctor for hearing aids and 
that this was "material evidence" that he had an old injury 
in both ears.  

In a June 1999 deferred rating decision, the RO indicated 
that the veteran was to be advised that the Board had not 
granted his appeal by reversing his denial of service 
connection for bilateral eardrum perforation.  The RO was to 
afford the veteran an opportunity to furnish any additional 
evidence that he may wish to submit while his case was 
pending.  In response, the veteran indicated that he had no 
other evidence to submit regarding his appeal.  He submitted 
a "buddy" statement dated in July 1990 and a February 1976 
decision of the Social Security Administration which granted 
disability benefits.  Both of these submissions were 
previously considered by the RO and Board.

In reviewing the record, the Board finds that the additional 
evidence submitted since the June 1995 Board decision is new 
and material.  New evidence is evidence that is not merely 
cumulative of other evidence on the record, and evidence is 
material where it is relevant to and probative of the issue 
at hand.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Furthermore, the decision of the Court in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).  

In this case, the veteran claims that he sustained bilateral 
eardrum perforations in service when he suffered a head 
injury in a fall at a swimming pool in July 1943.  He 
testified in 1997 that he was hospitalized following a slip 
at a swimming pool during service and was treated for eardrum 
problems.  The medical evidence submitted since June 1995 
demonstrates that the veteran had an abnormal tympanogram and 
recurrent ear problems, particularly ear infections.  Medical 
statements dated in 1997 from Dr. Pollard and Dr. Karabachev 
appear to attribute the veteran's chronic, recurrent ear 
infections to an incident in service whereby he sustained 
significant trauma in both ears and was diagnosed with 
bilateral perforated eardrums.  Taking into consideration the 
veteran's testimony (assuming its credibility, see generally, 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)) of inservice 
treatment for eardrum perforations following a head injury, 
his current treatment for chronic ear infections, and medical 
statements that appear to relate the veteran's current ear 
treatment to bilateral eardrum perforations in service, the 
Board finds that the additional evidence is not only new, as 
it has not been previously considered, but also material as 
it is relevant to and probative of the underlying issue of 
whether the veteran had bilateral eardrum perforation that 
was incurred in service.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1999).  That is, the veteran's testimony and the 
medical evidence are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and all of the evidence 
will be considered on a de novo basis.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must 
initially decide whether the veteran will be prejudiced in 
any way by its consideration of the reopened claim when the 
RO has not addressed that underlying issue.  The factors to 
be considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
instant case, the Board concludes that the veteran will not 
be prejudiced by its consideration of the underlying claim of 
service connection for bilateral eardrum perforation because 
he has submitted statements and provided argument at a 
hearing on the underlying issue.  

After finding that the veteran has presented new and material 
evidence to reopen his claim under 38 C.F.R. § 3.156(a), the 
Board must now determine whether, based upon all the evidence 
of record, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  The 
element of well groundedness of a newly reopened claim was 
added by the Court in Elkins v. West, 12 Vet. App. 209 
(1999), wherein the two-step process set out in Manio for 
reopening claims became a three-step process under the 
Federal Circuit Court's holding in Hodge.  See Winters v. 
West, 12 Vet. App. 203 (1999).  In Elkins, the Court noted 
that Hodge effectively "decoupled" the existing 
relationship between determinations of well groundedness and 
of new and material evidence to reopen.  Therefore, prior to 
evaluating the merits of the case in light of both old and 
new evidence, the Board must initially consider whether the 
veteran has presented a well grounded claim.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  

The law provides that a claimant for benefits under a law 
administered by the Secretary of the United States Department 
of Veteran Affairs (VA) shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran's claim 
is not well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the veteran contends that he has bilateral 
eardrum perforations which are related to his military 
service.  The veteran's service medical records reference 
abnormal findings concerning both eardrums following a head 
injury sustained in a swimming accident in July 1943.  
Similar clinical findings were noted on a VA examination in 
November 1948.  More recently, the medical evidence shows 
that the veteran has received treatment from VA for otitis 
externa/media.  Additionally, the record contains statements 
by two doctors dated in 1997 that appear to relate the 
veteran's current otological disability to ear trauma in 
service.  In August 1997, Dr. Karabachev diagnosed the 
veteran with chronic adhesive otitis media and noted that the 
veteran was seen with a history of ear trauma many years ago 
followed by recurrent ear infections.  In September 1997, Dr. 
Karabachev stated that the veteran's history of recurrent ear 
infections dated back to service when he sustained 
significant trauma to both ears.  Dr. Pollard in August 1997 
noted the veteran's hospitalization in service for ear 
problems following a slip at a swimming pool and indicated 
that the veteran continued to have problems.  

In order to establish a well grounded claim, the veteran must 
show a current diagnosis of a disability that is related to 
service.  After a review of the record, the Board finds that 
the veteran has submitted evidence of a current diagnosis 
related to the claimed disorder, as well as evidence in the 
form of statements from doctors of a connection to service.  
Consequently, the veteran has met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  Thus, the instant claim is 
plausible and therefore well grounded.



ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral eardrum perforation, the claim is reopened.

The veteran's claim for entitlement to service connection for 
bilateral eardrum perforation is well grounded, and to this 
extent only, the claim is granted.  


REMAND

Because the claim for entitlement to service connection for 
bilateral eardrum perforation is well grounded, the 
Department of Veterans Affairs (VA) has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The service medical records indicate that in July 1943 both 
of the veteran's eardrums were dull and slightly distended 
after a head injury sustained in a swimming accident.  There 
was also a reference to old blood in the left ear canal at 
that time.  On VA examination in November 1948, the veteran's 
tympanic membranes were again noted to be slightly dull and 
retracted.  Records dated in May 1975 from Allegheny General 
Hospital show that the veteran's tympanic membranes were 
intact.  Thereafter, the veteran was diagnosed with otitis 
externa/media in 1996 and was followed for recurrent ear 
infections.  Statements dated in 1997 from Dr. Karabachev and 
Dr. Pollard can be construed as relating the veteran's 
current otological disability to his inservice ear trauma.  
However, these doctors did not have access to the veteran's 
entire medical record to render a fully informed medical 
opinion regarding the etiology of the veteran's otological 
disability.  Therefore, a VA examination is in order to 
determine the veteran's current diagnosis and etiology 
thereof.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for an otological 
disability since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's otological 
disability since service, which have not 
already been obtained.  All records 
obtained must be associated with the 
claims folder.

2.  Thereafter, the RO should afford the 
veteran a VA examination in otology to 
ascertain the nature and etiology of any 
otological disability present.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should render an 
opinion for the record as to whether it 
is at least as likely as not that any 
current otological disability was first 
manifested during military service.  The 
factors upon which the medical opinion is 
based must be set forth in detail in the 
report of examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, and if the decision 
remains adverse provide him with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

